Citation Nr: 1438939	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issue of entitlement to a TDIU due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been productive of pain with extension to 0 degrees and flexion to no less than 125 degrees including on repetition, without credible evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's left knee disability includes an other impairment diagnosed as a complex tear of the lateral meniscus with subjective evidence of giving way, analogous to slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5260-5010 (2013).

2.  The criteria for a separate 10 percent disability evaluation, and no higher, for an other impairment of the left knee diagnosed as a complex tear of the lateral meniscus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code (DC) 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2007 that informed him of his duty and the VA's duty for obtaining evidence.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the May 2007 and July 2012 VA examination reports regarding his service-connected left knee, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in June 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained all identified outstanding evidence and an adequate medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his October 2008 substantive appeal and elsewhere that his left knee disability should be rated higher than 10 percent.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's left knee disability at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 throughout the appeal.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's degenerative joint disease of the left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.

However, resolving all reasonable doubt in the Veteran's favor, an additional 10 percent rating for an other impairment of the left knee, diagnosed as a complex tear of the lateral meniscus with subjective evidence of giving way, analogous to slight recurrent subluxation or lateral instability, is warranted under 38 C.F.R. § 4.71a, DC 5257.  Those symptoms are most nearly approximated by a 10 percent rating under DC 5257 both because it covers other impairments of the knee, and because the Veteran provided competent and credible evidence at his July 2012 VA examination that he experiences "giving way" in his left knee, which best corresponds to slight lateral instability since the VA examiner found that the anterior, posterior, and medial-lateral left knee stability tests results were all normal.

No additional or higher rating is warranted under DCs 5003 or 5010 because the findings of record do not show x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Further separate ratings are not warranted because the May 2007 and/or July 2012 VA examiners found that Veteran does not have left knee ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of symptomatic semilunar cartilage; compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; impairment of the tibia and fibula; or genu recurvatum.  While the Board has considered whether the Veteran's complex tear of the lateral meniscus qualifies for a rating under DC 5258, it finds that it does not because the July 2012 VA examiner expressly found that the Veteran does not have meniscal dislocation, frequent episodes of joint "locking," or frequent episodes of joint effusion, and all of those symptoms are required for a rating under that Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's knee disabilities, such as pain, limited motion, and a complex tear of the lateral meniscus with subjective evidence of giving way.  The rating criteria, particularly in light of the broad categorization of "other impairment" in DC 5257, are therefore adequate to evaluate the Veteran's knee disabilities and referral for consideration of an extraschedular rating is not warranted.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A 10 percent disability rating for a complex tear of the lateral meniscus with subjective evidence of giving way is granted, subject to the applicable criteria governing the payment of monetary benefits.

REMAND

A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Remand is required in order to provide the Veteran with adequate notice under the VCAA as to his claim for entitlement to a TDIU due to service-connected disabilities.

Remand is also required in order to obtain an opinion as to the Veteran's employability in light of his service-connected disabilities.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran is in receipt of service connection for postoperative residuals of a right knee disability, rated 10 percent disabling; degenerative arthritis of the right knee, rated 10 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; and other impairment of the left knee diagnosed as a complex tear of the lateral meniscus, rated 10 percent disabling.

The Veteran's employer wrote in May 2007 that his ability to climb, stoop, stretch, walk, and stand for sustained periods, as required in his job description, has declined noticeably, and his "inability to perform his stated physical requirements is currently under review by upper level management."  The May 2007 VA examiner found that the Veteran's bilateral knee pain "does interfere with his work as a sound and communication technician where he has to climb ladders and kneel on his knees and crawl."  The July 2012 VA examiner recorded that the Veteran had to retire April 2010 "due to bilateral knee; [he] could not stoop, kneel."  It is unclear from the July 2012 VA examiner's statement whether the Veteran's inability to stoop and kneel precludes him from all substantially gainful employment, or whether the Veteran chose to retire because he was no longer capable of performing that particular type of work.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his bilateral knee disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in Miami, Florida, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice under the VCAA as to his claim for entitlement to a TDIU due to service-connected disabilities.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back disability that are not already of record, including those from the VA Medical Center in Miami, Florida.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his bilateral knee disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all outstanding records with the claims folder, obtain an opinion-from a vocational specialist, if possible-as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran is currently in receipt of service connection for postoperative residuals of a right knee disability, degenerative arthritis of the right knee, degenerative joint disease of the left knee, and other impairment of the left knee diagnosed as a complex tear of the lateral meniscus.

In drafting the opinion, the examiner should take into account the individual Veteran's education, training, and work history, but not his age or any impairment caused by nonservice-connected disabilities.

The claims folder should be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


